151 U.S. 68 (1894)
INGLEHART
v.
STANSBURY.
No. 144.
Supreme Court of United States.
Argued December 6, 7, 1893.
Decided January 4, 1894.
APPEAL FROM THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*71 Mr. Saul S. Henkle for appellants.
Mr. J.J. Darlington for appellee.
MR. JUSTICE GRAY, after stating the case, delivered the opinion of the court.
The state of the case, so far as material for the disposition of the motion to dismiss the appeal, may be summed up thus:
The claim of the plaintiff and appellee, Ida Stansbury, formerly Ida Campbell, was based upon the position that the sole duty of Joseph Inglehart as trustee under the deed of Gustavus R. Dixon and his wife Ada was, after the expiration of an equitable estate for life or widowhood in Ada, to convey the legal title in fee in the whole land to Ida. The defence rested mainly on the decree obtained, with Inglehart's consent, by Ada Dixon in her lifetime, for the sale of part of the land for the payment of taxes and repairs, and for the partition of the rest of the land in equal moieties in fee between Ada and Ida. At the time of the final decree in the case at bar, Inglehart had died, Ada Dixon had married William H. Davis and afterwards died, and the parties to the suit were as follows: The plaintiffs were Ida and her husband. The defendants were Inglehart's infant heirs, by their guardian ad litem; Ada's second husband, Davis, and her infant heir, by his guardian ad litem; Trautman, claiming under the sale of part of the land by order of the court in the partition suit; and Thompson, claiming under a deed from Ada of part of the moiety set off to her by the decree of partition. Yet the only appellants are the heirs of Inglehart.
Those heirs were made parties defendant, solely because the legal title of Inglehart had descended to them. They had no greater interest in the subject of the suit, than he would have had if living at the time of the decree below. But Inglehart *72 never had any interest in the land, except as trustee under the deed of Dixon and wife. Under that deed, after the termination of her life estate, he had nothing but the naked legal title, and no duty in regard to the land, unless to convey the whole to Ida. On the other hand, if the proceedings in the suit for partition were valid, they divested his title as trustee, and left no interest in him or his heirs. He never had or claimed any title or interest under those proceedings, and in no way represented the parties claiming under them.
Inglehart, and his heirs after his death, were rightly made parties defendant to the bill, because the plaintiff asserted that, notwithstanding the proceedings in the partition suit, he, and they by descent from him, still held the legal title, and she was entitled to a conveyance thereof; and for the same reason Inglehart's heirs might perhaps join in an appeal from the decree in her favor.
But the principal matter in controversy was the validity of the proceedings in the partition suit. The real defendants, whose rights were affected by the decree appealed from, were the parties claiming title under those proceedings, and they were necessary appellants from the decree setting aside those proceedings and ordering the whole land to be conveyed to the plaintiff.
Whether the interests of Inglehart's heirs and of the other defendants were sufficient in amount or value to sustain a joint appeal by all the defendants need not be considered, because it is quite clear that Inglehart's heirs could not appeal alone, without joining the other defendants as appellants, or showing a valid excuse for not joining them.
This could only be shown by a summons and severance, or by some equivalent proceeding, such as a request to the other defendants and their refusal to join in the appeal, or at least a notice to them to appear and their failure to do so; and this must be evident upon the record of the court appealed from, in order to enable the party prevailing in that court to enforce his decree against those who do not wish to have it reviewed, and to prevent him and the appellate court from being vexed by successive appeals in the same matter. Owings v. Kincannon, *73 7 Pet. 399; Todd v. Daniel, 16 Pet. 521, 523; Masterson v. Herndon, 10 Wall. 416; Hardee v. Wilson, 146 U.S. 179.
Appeal dismissed.